Interim Decision #2249

MATTER OF WONG KAI YUK
In Exclusion Proceedings
A-15911813
Decided by Board December 10, 1973
The Board of Immigration Appeals has no jurisdiction to consider on appeal in
exclusion proceedings a claim to refugee status under the 1967 Protocol
Relating to the Status of Refugees.
EXCLUDABLE: Act of 1952—Section 212(aX17) [8 U.S.C. 1182(a)(17)]—Deported
and failed to obtain permission to reapply for
admission.
Act of 1952—Section 212(a)(20) [8 U.S.C. 1182(a)(20)]—Immigrant
without an immigrant visa.

ON BEHALF OF SERVICE:
Irving A. Appleman
Appellate Trial Attorney

ON BEHALF OF APPLICANT:
Jules E. Coven, Esquire
Lebenkoff & Coven

One East 42nd Street
New York, New York 10017

The applicant is a native and citizen of China. He last arrived
and sought admission to the United States on December 24, 1972.
At the time of his latest arrival he was in possession of a
nonimmigrant visa. He had previously been deported in August of
1969. The Service contends that the applicant is excludable for
having failed to obtain the Attorney General's consent to reapply
for admission, and is excludable as an immigrant not in possession

of an immigrant visa.
The applicant has conceded that he falls within these two
categories of excludable aliens. He nevertheless contends that he
qualifies as a "refugee," as that term is defined in the 1951 United
Nations Convention Relating to the Status of Refugees, which was
adopted by the United States in the 1967 Protocol Relating to the
Status of Regugees, TIAS 6577, 19 U.S. Treaties (Part 5, 1968) 6223.
He thus maintains that he is entitled to remain in the United
States. The immigration judge did not rule on this contention of
the applicant, most probably because the issue does not appear to
have been clearly raised below. Nevertheless, the applicant has
504

Interim Decision #2249
appealed the January 30, 1973 decision of the immigration judge
on the ground that the immigration judge erred in not adjudicating the applicant's claim to refugee status. The appeal will be
dismissed.
The applicant has raised questions regarding both the nature of
his status in the United States and his contention that he should
be permitted to remain here as a refugee. For 11S to rule on these
questions we must first have jurisdiction to consider the claims. It
is clear that we have jurisdiction to hear appeals in exclusion
cases. 8 CFR 3.1(bX1). However, the applicant's only contentions on
appeal relate to his claim to refugee status.
Unless a refugee qualifies as a conditional entrant under section
203(aX7) of the Immigration and Nationality Act, his legitimate
presence in the United States normally will be predicated upon the
parole powers contained in section 212(dX5) of the Act. See Matter
of Pierre, Interim Decision No. 2238 (BIA October 5, 1973). The
power to determine whether an alien qualifies as a section
203(aX7) refugee has not been granted to the Board. See 8 CFR 3.1
(b);Matter of Garcia-Meijides, 12 I. & N. Dec. 75 (MA, 1967); Matter
of Pijaca, 11 I. & N. Dee. 749 (BIA, 1966). Similarly, we have
recently held that we do not have the authority in exclusion
proceedings to parole an alien into the United States. Matter of
Conceiro, Interim Decision No. 2183 (BIA, 1973), habeas corpus
dismissed, Conceiro v. Marko, 360 F. Supp. 454 (S.D. N.Y., 1973);

Matter of Nestor, Interim Decision No. 2217 (MA, 1973).
The applicant however maintains that this Board and the
immigration judge do have the authority to pass upon his claim to
refugee status. He apparently argues that both our approach in
resolving the questions presented in Matter of Dunar, Interim
Decision No. 2192 (BIA, 1973), and the promulgation of recent
regulations, substantially alter our earlier position regarding jurisdiction over refugee claims in exclusion cases.
Dunar dealt with a claim under the 1967 Protocol Relating to
the Status of Refugees and with the effect of the Protocol on the

Act. It is evidently the applicant's contention that the Protocol
provides him with substantive rights, that Dunar represents an
expansion of our authority in that we may now consider claims
under the Protocol, and that for purposes of implementing the
Protocol there is no functional difference between deportation and
exclusion cases. In essence, the applicant maintains that the
Protocol, and not the Act or the regulations, gives us the authority
to adjudicate his claim.
This argument misses the point, however. Whether or not
substantive rights have been extended to persons such as the

applicant has little bearing on this tribunal's authority to enter505

Interim Decision #2249
tain cases or arguments arising outside our specified appellate
jurisdiction. In Dunar we considered the effect of the Protocol on
section 243(h) of the Act because 8 CFR 3.1(b)(2) specifically grants
us the power to hear appeals from decisions rendered in deportation proceedings conducted under 8 CFR Part 242, and because 8
CFR 242.17(c) specifically authorizes immigration judges to determine claims under section 248(h). As we pointed out in Matter of
Conceiro, supra, no similar grant of authority has been made with
respect to parole determinations in exclusion cases. The applicant
is not without a forum in which to raise his substantive contentions. We therefore adhere to what we said in Matter of Conceiro,
supra, that the District Directors with their close knowledge of the
facts and rapid access to additional information are best suited for

the evaluation of parole applications in exclusion settings. This
Board is not the proper tribunal to adjudicate a refugee claim
presented through the vehicle of a parole request in an exclusion
case.
Finally, we can perceive nothing in any of the new regulations
promulgated as a result of the Protocol which would extend our
jurisdiction to cover the applicant's situation. See 8 CFR Part
223a; 8 CFR 236.3(e). The new regulations concerning the issuance
of refugee travel documents specifically provide for an adjudication by the District Director, with a right of appeal to the Regional
Commissioner. 8 CFR 223a.4; 8 CFR 103.1(eX12a). Moreover, any
arguable jurisdiction which an immigration judge or this Board
may have with respect to an alien who holds a valid refugee travel
document could not extend to this case, because this applicant
does not possess such a document. See 8 CFR 236.3(e); 8 CFR
3.1(bXl).
Since the applicant has admitted that he falls within the classes
of excludable aliens as alleged by the Service, and since we have
no jurisdiction to consider his claim to refugee status, we find that
the applicant is excludable as charged. Consequently, the appeal
will be dismissed.
ORDER: The appeal is dismissed.

506

